UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofSeptember 2014 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Embraer delivers first Legacy 500 Executive Jet São José dos Campos, Brazil, October 10, 2014 – Embraer delivered today the first Legacy 500, its new midsize executive jet. The launch customer, a Brazilian company, received the aircraft during a ceremony at Embraer headquarters, in São José dos Campos, Brazil. “The entry into service of the Legacy 500 is yet another important achievement by our Company,” said Marco Túlio Pellegrini, President and CEO, Embraer Executive Jets. “Our teams developed a revolutionary product, which symbolizes our commitment to offer our customers the most innovative solutions in the industry.” The Legacy 500 is the first of a new generation of business jets, and redefines the midsize category. With sophisticated technologies never before seen in their respective classes, this aircraft also brings innovation to the manufacturing system, with extensive use of automation, robotics and paperless assembly processes. The fleet of Legacy 500, which now begins operation, will be sustained by a broad support network, already established by Embraer Executive Jets. In addition to the owned and authorized service centers, a Contact Center, which operates 24 hours a day, 365 days per year, is available to customers with experienced professionals, ready to respond to a variety of needs. About the Legacy 500 The Legacy 500 has the best-in-class six-foot flat-floor cabin, which is comparable to those of some aircraft in the super midsize category. Eight club seats may be berthed into four beds for complete rest in a cabin altitude of 6,000 feet. The in-flight entertainment system consists of a high definition video system, surround sound, multiple audio and video input options, a cabin management system, and three options for voice communications and connectivity. The Legacy 500 is the first midsize business jet with digital flight controls, based on Fly-By-Wire technology, featuring side sticks. The state-of-the-art Rockwell Collins Pro Line Fusion avionics suite on four 15-inch high resolution LCD displays allows graphical flight planning, and has options like paperless operations capability, auto brakes, and the E
